DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-3, 7-8, 13-14, 18, 36-37, 39, 43, 53-54, 59-61, 69, and 88-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “a fluid that is converted to an antimicrobial fluid” and then claims “activates the fluid to change the fluid from a non-activated fluid to an activated fluid that includes one or more reactive species”.  Examiner finds that this claim language is indefinite, as Applicant claims to convert a fluid to an antimicrobial fluid and then Applicant claims a non-activated fluid to an activated fluid, this claim language may overlap in scope, however, the claim language used does not fully encompass each other, therefore the claim language is not only inconsistent, but also indefinite.
Regarding claims 2-3, 7-8, 13-14, 18, 36-37, 39, 43, 53-54, 59-61, and 69, these claims depend from claim 1 and therefore contain the same indefiniteness issues thereof.
Regarding claim 3, Applicant claims a non-thermal plasma generator in claim 1 and then claims in claim 3 “prior to the fluid being activated by non-thermal plasma”.  This language is inconsistent and indefinite, as Applicant does not claim non-thermal plasma in claim 1, but rather the generator and Examiner is unsure as to what is activating the fluid.
Regarding claim 13, claim 13 recites the limitation "the first surface" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, claim 14 recites the limitation "the first surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 36, claim 36 recites the limitation "the scrubbing surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 36, claim 36 claims “when a high voltage source is applied…”, Examiner finds that “when a high voltage is applied…” the result may occur, but the source is that which generates the high voltage and not the high voltage itself, therefore this claim is indefinite.
Regarding claim 36, claim 36 recites the limitation "the scrubbing material" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 54, claim 54 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant has broadened the claim language by claiming the “or” in line 1 with “the power or control circuitry” as opposed to the language in claim 53 “power and control circuitry”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 88, Applicant claim in line 7 “the plasma generating device” wherein Applicant previously claimed “a non-thermal plasma generating device” in line 4.  This language is inconsistent and therefore indefinite.
Regarding claim 88, Applicant claims “to generate an antimicrobial fluid” and then claims “change a fluid from a non-activated fluid to an activated fluid that includes on or more reactive species”.  Examiner finds that this claim language is indefinite as Applicant claims to convert a fluid to an antimicrobial fluid and then Applicant claims a non-activated fluid to an activated fluid, this claim language may overlap in scope, 
Regarding claim 88, Applicant claims “on or more reactive species” in line 8-9.  This language is indefinite and Examiner finds that the “on” should be amended to “one”.
Regarding claim 89, this claim depend from claim 88 and therefore contains the same indefiniteness issues thereof.

Response to Arguments
Examiner has thoroughly reviewed Applicant’s amendments and arguments in support of patentability, however, Examiner remains unconvinced.
Applicant has cured some of the 35 USC 112 rejections, however, many more 35 USC 112 issues exist in the application as pointed out above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711